Title: To George Washington from Elisha Bennett, 3 March 1795
From: Bennett, Elisha
To: Washington, George


        
          Sir
          Kinderhook Landg State of New York March 3 1795
        
        I am Under the Necessity of presenting these few lines to his Excellency Setting forth my greivences, I served on Board of the Continental Frigate, Called the Trumbel Dudley Saltin-stall Commander, Thirteen Months & 6 days as second mate at 15 Dollrs ⅌ month and never received but Seventy Two Dollars of my wages I have repeatedly applyed to that honorable body

the Continental Congress for redress but Cannot Obtain any, for what reasons I Cannot Tell, as my name is On the ships books at Philedelpha.
        I now appeal to his Excellency as the last recorse I have to recover my Just & lawfull demands, and through which Medium I hope to obtain some Satisfaction, for my past services in favour of the Country—which I was faithful in Executing the Commands Laid upon me, I now feel the want of my labour, being Old myself and having a Large family of Children to maintain and nothing to do it with but my naked hands, which if my Country would pay me what I have Faithfully earned, would afford me a Comfortab[l]e Subsistance now in my Old Age, those greivances here Stated are real facts, which I hope his Excellency will so far take notice of, as to put me in some way to Come at my Just due And as in Duty bound your petitioner will ever pray.
        
          Elisha Bennett
        
      